Title: To George Washington from William Fairfax, 5 September 1754
From: Fairfax, William
To: Washington, George



Sir,
Williamsburg, 5. Sept. 1754

Capt. Stobo by the trust and care of Delaware George had a letter conveyed to the Governor, in which advice was by no means to let Mon. le Force return which is considered & accordingly ordered[.] The news of your engagement & rout at the Meadows did not give the public more affecting concern than the unhappy conclusion of our present meeting. Instead of augmenting our forces, the Governor perhaps will have some difficulty to get means for the pay and maintenance of the remaining few, you now have. There have been solicitors waiting in hopes of getting commissions, of which number Dr Stuart is foremost in the Governor’s list, but all are likely to be disappointed. We have some intimation that the King has ordered all the Officers of the late American Regiment now on half pay to repair thither & do duty. We had a bill for mutiny & desertion before us; but it being for no longer than one year, we amended it for two years or so long as the expedition required. It was disagreed to so that all our efforts to promote the public service have miscarried[.] Mr Carlyle has had harsh reflections cast on him by warm Calumniators which are great discouragements. In short our prospect is gloomy. The expectation of our ship of war in which Govr Dobbs comes to consult & advise with ours about the operations of the Ohio adventure, may bring us His Maj’ys further instructions & some aid, which admits a little hope our affairs may have a better aspect. I shall be glad when I can write on a more pleasing subject. In the mean time I wish you may be able to enjoy the fruits of that philosophic mind you have already begun to practice. If your winter Quarters should

be at Alexandria, We may pass some of your leisure hours together at Bellevoir. Pray make my compliments to all enquiring friends, & continue to believe that I am, Dear Sir, Your assured friend & affec. servt

W. Fairfax

